Citation Nr: 0639015	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
2002, for the grant of service connection for fibromyalgia 
associated with a stress fracture of the neck of the right 
femur.  

2.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia associated with a stress fracture of the 
neck of the right femur.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1985 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims file is currently 
under the jurisdiction of the VARO in Cleveland, Ohio.  

This appeal was last before the Board in December 2005, when 
it was remanded for the adjudication of the inextricably 
intertwined issue of whether the unappealed rating action 
dated in April 1992, which last denied the claim seeking 
service connection for fibrositis (which is rated the same as 
fibromyalgia; see 38 C.F.R. § 4.71a, Diagnostic Code 5025) 
reflected clear and unmistakable error (CUE).  By rating 
action dated in May 2006, the Appeals Management Center (AMC) 
in Washington, D.C., held that no CUE was demonstrated in the 
April 1992 rating action, and the appellant was informed of 
that determination and of her appellate rights in a letter 
dated in June 2006.  The record currently before the Board 
does not reflect a timely notice of disagreement with the May 
2006 CUE determination; consequently, that issue is not 
before the Board at the present time.  

The issue of entitlement to a higher initial rating for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for 
fibrositis/fibromyalgia has been previously denied by final 
rating actions dated in January 1990 and April 1992.  

2.  The appellant's next (and ultimately successful) claim 
seeking service connection for fibromyalgia was filed on 
October 7, 2002.  



CONCLUSION OF LAW

Entitlement to an effective date earlier than October 7, 
2002, for the grant of service connection for fibromyalgia is 
not established.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current earlier effective date claim, the 
information she should provide to enable VA to obtain 
evidence on her behalf, the assistance that VA would provide 
to obtain evidence and information on her behalf, and the 
evidence that the appellant should submit if she did not 
desire VA to obtain the evidence on her behalf.  See, e.g., 
the letter addressed to the appellant by VA dated October 5, 
2004.  In this letter, VA specifically informed the appellant 
of the current status of her claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform VA of any additional 
evidence or information which she thought would support her 
claim, so that the RO could attempt to obtain this additional 
evidence for her.  Moreover, the appellant was specifically 
directed in this letter to submit any pertinent evidence in 
her possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran 
specifically included the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Furthermore, this issue has been fully litigated in the 
present appeal.  Therefore, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision on the earlier effective date issue.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issue was initially 
adjudicated by the RO in April 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in December 2005 after the final VCAA letter 
was issued in October 2004.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

In general, the effective date of an award of compensation 
benefits will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of compensation benefits based 
upon new and material evidence, other than service department 
records, received after a prior final denial will be the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The effective date of an award of compensation benefits based 
upon a reopened claim will be the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

By rating action dated in April 1987, service connection was 
denied for disabilities of multiple joints, but service 
connection was granted for a stress fracture of the neck of 
the right femur, which had been incurred in service.  

Entitlement to service connection for fibrositis/fibromyalgia 
has been previously denied by final rating actions dated in 
January 1990 and April 1992.  The evidence of record at that 
time indicated that, although fibromyalgia had been diagnosed 
in 1987, there was no competent medical evidence of any nexus 
to service or to a service-connected disability.  

The appellant's next claim seeing service connection for 
fibromyalgia was received by VA on October 7, 2002.  
Subsequently, a VA physician who examined the appellant in 
February 2003 opined that "the current diagnosis of 
fibromyalgia is at least as likely as not to be related to 
the patient's acute stress fracture [of the neck of the right 
femur] that the patient sustained in the military."  Based 
upon this new and material evidence, the claim was reopened, 
and service connection for fibromyalgia associated with a 
stress fracture of the neck of the right femur was granted, 
effective from the date of the reopened claim, October 7, 
2002.  The present appeal was subsequently initiated and 
perfected by the appellant.  

The current record does not reflect any document or other 
communication which might be viewed as an earlier informal 
claim seeking service connection for fibromyalgia, which was 
filed after the administratively final rating action in April 
1992 and before October 7, 2002.  Because the appellant's 
earlier service connection claim for fibrositis/fibromyalgia 
was not denied for the reason that the claimed disability was 
not compensable in degree, the contents of her VA medical 
treatment records pertaining to treatments for fibromyalgia 
would not constitute an informal claim seeking to reopen the 
previously denied claim pursuant to 38 C.F.R. § 3.157.  
Neither the appellant nor her representative has either 
submitted or identified such an earlier informal claim even 
though they were specifically requested to do so in support 
of the present appeal.  Under these circumstances, legal 
entitlement to an effective date earlier than October 7, 
2002, does not exist.  

The Board has noted the contentions advanced by the 
representative asserting that the appellant has been deprived 
of an earlier effective date by VA's failure to assist her in 
developing the evidence to support her earlier claim; 
however, this argument more accurately pertains to the issue 
of CUE in the April 1992 rating action which, as previously 
noted, is not currently before the Board.  

Since a preponderance of the evidence is unfavorable to the 
claim seeking an earlier effective date for the grant of 
service connection for fibromyalgia, the appeal will be 
denied for that reason.  


ORDER

An effective date earlier than October 7, 2002, for the grant 
of service connection for fibromyalgia associated with a 
stress fracture of the neck of the right femur is denied.  


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based upon a medical opinion by the VA examiner in February 
2003, service connection for fibromyalgia associated with a 
stress fracture of the neck of the right femur was granted.  
The right hip fracture occurred in service and is also 
service-connected.  It appears, therefore, that service 
connection for fibromyalgia was granted on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a).  The appellant now contends 
that this condition has spread from her right hip to all of 
her joints, resulting in constant, daily pain.  If true, this 
could warrant up to a 40 percent disability rating under the 
provisions of Diagnostic Code 5025 of the Rating Schedule, 
although the relevant medical records seem to reflect less 
frequent episodes of fibromyalgia.  At the present time, the 
Board is uncertain whether the service-connected fibromyalgia 
is limited to the right hip or whether it involves other 
joints and muscles as well.  Credible additional evidence 
concerning the frequency of the appellant's episodes of 
fibromyalgia is also desirable.  Clarification is required on 
these points before further appellate review of the claim 
would be appropriate.  

In addition, the representative has criticized the two VA 
rating examinations of record, in February 2003 and April 
2004, as inadequate.  In any event, a current evaluation of 
the service-connected fibromyalgia is warranted in this case 
after clarification of the extent of the service-connected 
disability has been obtained.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should first 
clarify whether the service-connected 
fibromyalgia is limited to the right hip 
or whether it includes some or all other 
joints and muscles.  Any additional 
development necessary in order to clarify 
this situation should be accomplished.  

2.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
initial rating claim, to include notice 
that the appellant should submit any 
pertinent evidence in her possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should 
also be specifically requested to submit 
credible and objective evidence 
establishing the frequency of the 
symptoms of her service-connected 
fibromyalgia.  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  The AMC or the RO should next 
schedule the appellant for an official 
rating examination in order to determine 
the current nature and severity of the 
service-connected fibromyalgia associated 
with a stress fracture of the neck of the 
right femur.  All findings necessary to 
rate the service-connected fibromyalgia 
under the provisions of Diagnostic Code 
5025 of the Rating Schedule must be 
reported as part of this official rating 
examination.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
of the claims folder was undertaken.

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since April 2003.  The 
appellant's uncorroborated statements as 
to the frequency of her fibromyalgia 
episodes should not form part of the 
factual basis for this initial rating 
action.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


